                 Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 1 of 11




     JOSEPH JARAMILLO (SBN 178566)                    EILEEN M. CONNOR (SBN 248856)
1
     jjaramillo@heraca.org                            econnor@law.harvard.edu
2    NATALIE LYONS (SBN 293026)                       TOBY R. MERRILL (Pro Hac Vice)
     nlyons@heraca.org                                tomerrill@law.harvard.edu
3    HOUSING & ECONOMIC RIGHTS                        LEGAL SERVICES CENTER OF
     ADVOCATES                                        HARVARD LAW SCHOOL
4
     1814 Franklin Street, Suite 1040                 122 Boylston Street
5    Oakland, CA 94612                                Jamaica Plain, MA 02130
     Tel.: (510) 271-8443                             Tel.: (617) 390-3003
6    Fax: (510) 868-4521                              Fax: (617) 522-0715
7                                                     Attorneys for Plaintiffs
8
9                                    UNITED STATES DISTRICT COURT
10                                  NORTHERN DISTRICT OF CALIFORNIA
11
     MARTIN CALVILLO MANRIQUEZ,                      Case Number: C 17-cv-07210-SK
12   JASON SPENCER, RTHWAN DOBASHI,
     and JENNIFER CRAIG on behalf of
13   themselves and all others similarly situated,
                                                     MOTION FOR LEAVE TO FILE
14
                      Plaintiffs,                    MOTION FOR PARTIAL
15                                                   RECONSIDERATION
            v.
16
     ELISABETH DEVOS, in her official
17
     capacity as Secretary of the United States
18   Department of Education,

19   And
20
     THE UNITED STATES DEPARTMENT OF
21   EDUCATION,

22                    Defendants.
23
24
25
26
27
28
     MOTION FOR LEAVE TO FILE MOTION                                 Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 2 of 11




1                                         NOTICE OF MOTION
2
3           PLEASE TAKE NOTICE that Plaintiffs, by and through undersigned counsel, hereby

4    move for leave to file the attached proposed motion for partial reconsideration of the Court’s
5
     October 24, 2019 Order Regarding Sanctions, ECF No. 130 (“Sanctions Order”). This motion is
6
     made pursuant to Civil Local Rule 7-9. In support of this Motion, Plaintiffs rely on the following
7
     Memorandum of Points and Authorities, the attached declarations of Lindsey Withem (Withem
8
9    Decl.), Toby Merrill (Merrill Decl.), Naquasha Johnson (Johnson Decl), Melissa Young (Young

10   Decl.), and Julia Decker (Decker Decl.), the Proposed Motion for Partial Reconsideration, and
11
     other pleadings and filings in this case.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MOTION FOR LEAVE TO FILE MOTION                                    Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 3 of 11




                             MEMORANDUM OF POINTS AND AUTHORITIES
1
2                                        PRELIMINARY STATEMENT

3
            Plaintiffs respectfully request leave, pursuant to Civil Local Rule 7-9, to file the attached
4
     proposed motion for partial reconsideration of the Court’s Sanctions Order. Plaintiffs intend to
5
     argue that the emergence of three new material facts warrant a significant increase to the
6
     compensatory sanctions fund of $100,000.
7
            First, the Court’s Sanctions Order was entered on the basis of the record before it at the
8
     time, which was grossly inaccurate. The record at the time showed, based on Defendants’
9
     representations in the Initial Compliance Report, that they had violated the injunction 16,000
10
     times by seeking to collect the loans of individuals covered by the injunction. See ECF No. 124
11
     at 4:2-5. In fact, this representation was off by almost 300 percent, ECF No. 156 (December
12
     Compliance Report). Likewise, the number of people suffering compensable harm in the form of
13
     deprivation of money (through “voluntary” payments in response to an unlawful demand for
14
     collection, or because Defendants seized their tax refunds and/or wages) or adverse credit
15   reporting was grossly understated. Compare Initial Compliance Report (showing 3298
16   individuals made voluntary payments, 1808 subjected to involuntary collection, and 847 the
17   subject of adverse credit reporting by Defendants) with December Compliance Report (restating
18   numbers as 14,611 (involuntary collection), 2358 (involuntary collection), and 5901 (credit
19   reporting).
20          Second, information provided by Defendants to the undersigned counsel on December
21   13, 2019, shows that Defendants have never been in compliance with the injunction. The first
22   instances of involuntary collection occurred in May 2018. The Department acknowledges
23   collecting on individuals covered by the injunction as recently as December 6, 2019. At least 20
24   people were subjected to collection in violation of the injunction this month. All this time,
25   Defendants have collected more than $21 million from individuals who were supposed to be
26
27
28
     MOTION FOR LEAVE TO FILE MOTION                                      Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 4 of 11




1    protected by a lawful Court order.1 There has never before been a dollar amount attached to their
2    noncompliance. But more disturbingly, the new information shows that the defendants
3           Finally, Plaintiffs are now able to present to the Court information about the nature and
4    extent of the injury that has been caused to members of the class by the Defendants’
5    contumacious conduct, in the form of survey response data, statements, and sworn declarations.

6    This information demonstrates the need for compensation above and beyond the return of money

7    unlawfully taken—the bare minimum that Defendants have yet to deliver to all affected

8    individuals—and substantially in excess of $100,000.

9                                            BACKGROUND

10          Plaintiffs brought suit on behalf of themselves and all others who attended specified

11   programs at a school operated by Corinthian Colleges, borrowed federal student loans to pay for

12   that attendance, and have since applied to have their loans cancelled pursuant to borrower

13   defense.2 Whereas such applications were granted in full under the prior administration,

14   beginning on January 20, 2017, the Department abandoned that framework and adopted a

15   methodology that would require Students to repay, on the whole, more than seventy percent of

16   their Corinthian-related loans.

17          On May 25, 2018, the Court partially granted Plaintiffs’ motion for a preliminary

18   injunction of the Department’s new Corinthian borrower defense methodology. ECF No. 60.

19   The Court ordered the Department to “cease all efforts to collect debts from Plaintiffs and any

20   other borrower who successfully completed an attestation form.” ECF No. 70. Defendants were

21   directed to halt any action to collect a loan from the Plaintiffs and other students who attended

22   Corinthian programs at specified times, as identified on published lists. ECF No. 70. The

23   Defendants appealed the preliminary injunction ruling, and the Ninth Circuit Court of Appeals

24   has yet to render an opinion on the appeal, which was fully submitted on March 5, 2019.

25
     1
26     This is the first time Defendants have provided information about the amount of money it has
     unlawfully seized. For reasons explained in the Merrill Declaration, ¶¶ 5(e), this figure is an
27   underestimation. Defendants reported refunding over $21 million, but acknowledge that some
     refunds have yet to occur, and will, in some instances, never occur.
28   2
       The Court entered a class certification order on October 15, 2018. ECF No. 96.
     MOTION FOR LEAVE TO FILE MOTION                                      Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 5 of 11




1           On July 15, 2019, Plaintiffs notified the Court that Defendants were in substantial
2    noncompliance with the preliminary injunction. ECF No. 103. The Court ordered Defendants to
3    file a report regarding the status of their compliance with the preliminary injunction, which they
4    filed on September 18, 2019. ECF No. 111 (Initial Compliance Report). The Initial Compliance
5    Report revealed that the Department had erroneously sent 16,034 demands for payment to

6    Students. ECF No. 111 at 17. As a result, 3,298 Students made one or more payments. Id. The

7    Department provided adverse reports to credit reporting agencies regarding 847 Students, and

8    had subjected 1,808 Students to involuntary collection in the form of wage garnishment or tax

9    refund offset. Id. At the time of the Initial Compliance Report, the Department had not fully

10   identified the borrowers affected by the incorrect notices, had not sent them a notice describing

11   the error, and had not yet issued refunds. Id.

12          On October 24, 2019, after considering briefing and arguments from both parties, the

13   Court entered an Order finding Defendants in civil contempt and requiring them to pay

14   compensatory sanctions in the amount of $100,000. ECF No. 130. The Order details the limited

15   steps Defendants took to ensure the injunction against collection was obeyed, and the absence of

16   “the normal actions one would expect from an entity facing a binding court order,” ECF No. 130

17   at 4.3 After reviewing the guiding legal principles concerning civil contempt, the Court found:

18                  [T]here is no question that Defendants’ violations harmed individual borrowers
                    who were forced to repay loans either through voluntary actions or involuntary
19                  methods (offset from tax refunds and wage garnishment) and who suffered from
                    the adverse credit reporting. Defendants have not provided evidence that they
20                  were unable to comply with the preliminary injunction, and the evidence shows
21                  only minimal efforts to comply with the preliminary injunction.
     ECF 130 at 6. Finally, the Court did “not foreclose the possibility that, if Defendants fail to
22
     comply with the preliminary injunction in a timely manner, the Court will impose additional
23
     sanctions[.]” ECF No. 130 at 8.
24
25
     3
26    During a hearing on the issue, the Court characterized the Defendants’ conduct as “at
     best…gross negligence…almost gross negligence of the magnitude of ‘we don’t care about the
27   order, we’re going to do the minimal amount of effort we need, take the minimal amount of steps
     we need to take in order to comply with the order.’” ECF No. 124 at 6:15-21. “At worst,”
28   Defendants’ conduct was “intentional flouting of [the Court’s] order.” Id. at 15:15-16.
     MOTION FOR LEAVE TO FILE MOTION                                       Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 6 of 11




1           On November 1, 2019, Defendants filed a monthly compliance report (November
2    Compliance Report), ECF No. 136. Concurrent with this filing, Defendants moved for leave to
3    file a motion for partial reconsideration of the Court’s Sanction Order. ECF No. 133. Defendants
4    asserted that because they “ha[ve] already remedied the harm suffered by class members,” the
5    Court should reconsider its imposition of a compensatory sanction. ECF No. 133 at 7. The claim

6    of total remediation was based on “the most accurate, up-to-date information as possible,” ECF

7    No. 133 at 7 (citing Declaration of General Mark A. Brown, Chief Operating Officer of Federal

8    Student Aid at ¶¶ 13-14).

9           Just four days later, on November 5, 2019, Defendants withdrew their motion for partial

10   reconsideration. ECF No. 140. The Department acknowledged that the November Compliance

11   Report identified 14,000 additional potential class members, ECF No. 136 at 4, and that the

12   Defendants “cannot fairly represent that they are in ‘full compliance’ with the Court’s

13   preliminary injunction and have remediated the harm to all affected borrowers.” ECF No. 140 at

14   2 (quoting ECF No. 133 at 2).

15          Defendants next filed a compliance report on December 3, 2019. ECF No. 156

16   (December Compliance Report).4 It showed that the Department demanded payment from

17   45,034 Students, as opposed to the 16,034 it initially reported to the Court (in the Initial

18   Compliance Report)—the basis for the Court’s Sanction Order. The Department collected

19   voluntary payments from 14,804 Students, as opposed to 3298; the Department subjected 2369

20   Students to involuntary collection, as opposed to 1808; and the Department made adverse credit

21   reports against 5981, as opposed to 847, Students. The Department had yet to return all money

22   taken in violation of the injunction.

23          On December 13, 2019, the counsel for Defendants provided to undersigned counsel

24   additional information about the collections against Students since the injunction was issued. See

25
26
27
     4
      Defendants filed a Notice of Errata with respect to the December Compliance Report on
28   December 20, 2019. ECF No. 161.
     MOTION FOR LEAVE TO FILE MOTION                                       Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 7 of 11




1    Declaration of Toby Merrill (“Merrill Declaration”).5 The information demonstrated, among
2    other things, that the Department has refunded over $21 million to Students in connection with
3    its violation of the injunction. Merrill Decl. ¶ 9. The single largest refund to an individual who
4    made voluntary payments is $53,801. Id. The single largest refund to an individual who
5    experienced involuntary collection is $25,881.25. Id. The unlawful collection began in May

6    2018, and continued until at least December 6, 2019. Id. The Department subjected at least 22

7    individuals to involuntary collection in violation of the injunction in December 2019. Id.

8           On December 20, 2019, the parties submitted a joint plan for the administration of the

9    sanctions fund. ECF No. 163. Both parties reserved their rights to contest or challenge the

10   Sanctions Order. Id. at 2. The plan calls for ten percent of the available sanctions fund to be

11   distributed, on a pro-rata basis, to individuals who had negative credit reporting because the

12   injunction was violated. Id. at 5. The plan calls for the remaining ninety percent of the available

13   sanctions fund to be distributed to individuals who experienced involuntary and voluntary

14   collection, with instances of involuntary collection weighted relative to voluntary collection by a

15   factor of three. Id. Assuming zero administrative costs, a sanctions fund of $100,000, and based

16   on the numbers most recently reported by Defendants, this plan would award compensation of

17   $1.69 to every individual who experienced negative credit reporting; $12.45 to every individual

18   who experienced involuntary collection; and $4.15 to every individual who made voluntary

19   payments. Id. at 6. In order to keep administrative costs at zero, the plan calls for compensation

20   to be applied as a credit against the loan balances of each harmed class member. Id.

21
22                                              ARGUMENT

23          Plaintiffs satisfy the requirements for leave to file for partial reconsideration for the

24   reasons set forth below and in the attached proposed motion. Under Civil Local Rule 7-9(a), the
     Court is authorized to reconsider any interlocutory order prior to entry of final judgment. See
25
26
27   5
      This information was provided pursuant to an agreement between counsel, as indicated in the
     Plaintiffs’ Unopposed Motion for Second Extension of Time to File a Sanctions Plan, ECF No.
28   153.
     MOTION FOR LEAVE TO FILE MOTION                                       Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 8 of 11




1    also Fed. R. Civ. P. 54(b) (“any order or other decision, however designated, that adjudicates
2    fewer than all the claims or the rights and liabilities of fewer than all the parties…may be
3    revisited at any time before the entry of a judgment adjudicating all the claims”).
4           Plaintiffs have been “reasonably diligent” in bringing this motion, Civ. L.R. 7-9(b),
5    which is based on the “emergence of new material facts…occurring after the time of such order,”

6    Civ. L.R. 7-9(b)(2). Specifically, Plaintiffs point to three new material facts, all of which

7    emerged in December, some as recently as the past week.

8           First, the December Compliance Report, filed on December 2, 2019, reveals a significant

9    increase in the number of Students who have been impacted by the Defendants’ noncompliance

10   with the Court’s injunction.6 The Court’s Sanction Order was founded on the finding that the

11   Defendants had “violat[ed] my order 16,000 times.” ECF. No. 124 at 4:2-3. In fact, Defendants

12   demanded payment in violation of the injunction from over 45,000 individuals. The new figures

13   show substantial upward adjustments to the three categories of collection beyond dunning as

14   well. The instances of voluntary collection increased in estimation by nearly 450 percent (to

15   14,611); instances of involuntary collection were one and a half times greater (2358 individuals)

16   than initially reported; and the Department corrected its statement of adverse credit reporting

17   upwards by nearly 700 percent (to 5901 individuals). A commensurate upward increase in the

18   amount of money available to compensate affected individuals is warranted.

19          Second, the Plaintiffs learned of information from counsel for Defendants on December

20   13, 2019 that reveals more about the scope of the Defendants’ noncompliance—and thus the

21   need for compensatory sanctions—including the fact that Defendants continued to violate the

22   injunction this very month. This speaks to the ongoing and urgent need for a contempt sanction

23
24   6
       The Defendants refer to “potential class members” throughout their Compliance Reports, see,
     e.g., December Compliance Report, ECF 156-2 at 6-7 (discussing efforts to verify membership
25   in class of individuals subjected to collection). If this is an attempt to downplay the scope of their
26   noncompliance, it is unsuccessful. It accentuates the Department’s “collect first, ask questions
     later” approach to compliance. Every individual identified by the Department as a “potential
27   class member” attended Corinthian and filed a borrower defense application. They all should be
     afforded the benefit of the injunction if, at the time of collection, the Department was unable to
28   say with conviction that they are not members of the class.
     MOTION FOR LEAVE TO FILE MOTION                                       Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
              Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 9 of 11




1    to coerce Defendants to meet their obligation with more urgency and diligence. See United States
2    v. United Mine Workers, 330 U.S. 258, 303–04, (1947) (sanctions for civil contempt
3    appropriately directed to coerce obedience to a court order or to compensate for injuries resulting
4    from contemptuous behavior, or both). The Court contemplated that a revision of sanctions
5    would be warranted in the face of continued noncompliance, ECF No. 130 at 8. And in spite of

6    the shocking information that the scope of Defendant’s noncompliance was grossly understated,

7    and that they continue to violate the injunction, Defendants do not exhibit contrition. Rather,

8    they continue to downplay and shift blame for the seriousness of their mistakes.7 See December

9    Compliance Report (attributing significant increase in number of affected individuals to “isolated

10   issues, based largely on a miscommunication with servicers and [other] limited issues”).

11   Secretary DeVos has publicly characterized this Court’s Sanctions Order—rather than the

12   Department’s own behavior—as “not appropriate.”8 She had also previously characterized the

13   noncompliance as “an error on a small # of loans.”9 Secretary DeVos has publicly characterized

14   this Court’s Sanctions Order—rather than the Department’s own behavior—as “not

15   appropriate.”10 Defendants’ ongoing noncompliance is unfortunate, disturbing, and harmful. It

16   warrants a reconsideration of the appropriate sanction.

17          Third, as a result of outreach activities to members of the class, Plaintiffs are in a position

18   to provide the Court additional information about the nature and severity of the harm that needs

19   compensating, in the form of survey responses, see Withem Decl. Exs. C, D, statements, see

20   Withem Decl. ¶ 8, and sworn declarations, see Decker Decl.; Johnson Decl.; Young Decl.

21
22
     7
23     In this context, it is truly confounding that in their Answer, ECF No. 152 (Ans.), filed
     November 26, 2019, Defendants claim to “lack knowledge or information sufficient to form a
24   belief” as to the allegation that the Department has taken action to collect loans from members of
     the class, including by seizing their tax refunds and wages, see Ans. ¶ 197; see also Fed. R. Civ.
25   Proc. 8 (such statement has same effect of a denial).
     8
26     Video of Test. of Sec’y DeVos before House Comm. on Educ. And Labor, 1:25:45 (Dec. 12,
     2019) https://www.c-span.org/video/?467233-1/house-hearing-student-loan-debt-forgiveness.
27   9
       See Secretary Elizabeth DeVos (@BetsyDeVosED), Twitter (Oct. 10, 2019).
     10
        Video of Test. of Sec’y DeVos before House Comm. on Educ. And Labor, 1:25:45 (Dec. 12,
28   2019) https://www.c-span.org/video/?467233-1/house-hearing-student-loan-debt-forgiveness.
     MOTION FOR LEAVE TO FILE MOTION                                       Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
             Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 10 of 11




1           At the outset, Plaintiffs dispute Defendants’ position, articulated in their motion for
2    partial reconsideration of the Contempt Order, ECF No. 133, that the Court’s initial fine of
3    $100,000 was unfounded or an abuse of discretion.11 At the time of the Sanctions Order, only the
4    Defendants had access to the information about the identity and contact information of
5    individuals affected by their contemptuous behavior. See ECF No. 118 (Oct. 8, 2019) (ordering

6    Defendants to provide undersigned counsel with contact and other information for impacted

7    individuals by November 1, 2019). Under these circumstances, the absence of record information

8    about the nature and extent of compensable injury should “not be charged against either the

9    [opposing party] or result in a holding that the district court abused its discretion in imposing the

10   sanction.” Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468 (9th Cir. 1992)

11   (quoting In re Grand Jury Witness, 835 F.2d 437, 443 (2d Cir. 1987)).

12          In any event, Plaintiffs wish to present the Court with evidence demonstrating that the

13   injury actually incurred as a result of Defendants’ noncompliance far exceeds $100,000, as

14   detailed in their proposed Motion. The unexpected loss of their money caused Students financial

15   injury beyond the sums that were taken. More than half (55.74%) of those who made voluntary

16   payments in response to illegal collection demands, Withem Decl. Ex. C at 35, and more than

17   three out of four (77.68%) of those who were subjected to involuntary collection, Ex. D at 27,

18   had to borrow money to replace the missing funds. They missed payments (54.06 % of those

19   who made voluntary payments, Ex. C at 68, and 81.78% of those whose tax refunds or wages

20   were seized, Ex. D at 57), causing them to incur late fees, see Ex. C at 86, Ex. D at 66, and

21   cancellation of services, see Ex. C at 78, Ex. D at 73. The kinds of fees incurred because of

22   unexpected shortage of funds include balance transfer fees, Ex. C at 87, bank overdraft fees, Ex.

23   11
        Defendants stated intention is to renew their motion if and when they achieve full compliance
24   with the Court’s order. ECF No. 140. That time has not yet arrived. Moreover, as Plaintiffs seek
     to demonstrate in their proposed motion, the suggestion that simply returning all money
25   unlawfully taken will itself “remediat[e] the harm to affected borrowers,” ECF No. 133 at 2, is
26   wrong. See also December Compliance Report, ECF No. 156-2 at 4 (stating that by returning
     money, “the Department has already remedied the harm incurred by the vast majority of newly
27   identified impacted borrowers”). Returning money is an element of compliance with the
     preliminary injunction. But it does not fully compensate individuals who, “there is no question,”
28   suffered actual damages as a result of the unlawful taking. Sanctions Order, ECF No. 130 at 6.
     MOTION FOR LEAVE TO FILE MOTION                                       Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
             Case 3:17-cv-07210-SK Document 164 Filed 12/23/19 Page 11 of 11




1    C at 88, vehicle towing fees, Ex. C at 97, and court fines related to eviction proceedings, Ex. D at
2    84. Others put living expenses on credit cards with high interest rates. See, e.g., Ex. C at 27 (“I
3    have had to use credit cards more often than I would like to cover the times that I needed to pay
4    the student loan payments instead. I have accrued a lot of unnecessary credit card debt and
5    interest due to this.”). A significant number of Students (22% of those making voluntary

6    payments, Ex. C at 95, and 57.07% of those who made involuntary payments, Ex. D at 80),

7    missed a rent or mortgage payment. Plaintiffs wish to further present sworn declarations, as

8    attached, to illustrate the need for greater compensatory sanctions.

9                                             CONCLUSION

10          For the foregoing reasons, Plaintiffs respectfully request that the Court grant them leave

11   to file the attached proposed motion for partial reconsideration of the Sanctions Order.

12
13   Dated: December 23, 2019                  Respectfully submitted,

14
                                                       /s Eileen M. Connor
15
16                                                     Joseph Jaramillo
                                                       Natalie Lyons
17                                                     HOUSING & ECONOMIC RIGHTS
                                                       ADVOCATES
18                                                     1814 Franklin Street, Suite 1040
19                                                     Oakland, CA 94604
                                                       Tel.: (510) 271-8443
20                                                     Fax: (510) 280-2448
21                                                     Eileen M. Connor
22                                                     Toby R. Merrill
                                                       LEGAL SERVICES CENTER OF
23                                                     HARVARD LAW SCHOOL
                                                       122 Boylston Street
24                                                     Jamaica Plain, MA 02130
25                                                     Tel.: (617) 390-3003
                                                       Fax: (617) 522-0715
26
                                                       Attorneys for Plaintiffs
27
28
     MOTION FOR LEAVE TO FILE MOTION                                        Case No. 17-cv-07210-SK
     FOR PARTIAL RECONSIDERATION
